Citation Nr: 1452119	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to individual unemployability prior to August 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had active service from October 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied a claim of entitlement to individual unemployability (TDIU).  During the course of this appeal, the Veteran was granted TDIU effective August 4, 2011.  Therefore, the remaining issue in appellate status is as noted above.

The Board also points out that a Statement of the Case was issued in February 2012 as to the issues of increased evaluations for the Veteran's service connected PTSD, tinnitus, hearing loss, and hypertension, however, the evidence of record in both the Veteran's physical and virtual files does not show that any substantive appeal was filed as to these issues, therefore they are not in appellate status.

The issue of entitlement to a TDIU from May 1, 2008, to January 21, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the medical evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, from January 21, 2009, to August 3, 2011.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a TDIU, from January 21, 2009, to August 3, 2011, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

In light of the favorable action and remand taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

 "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a) (2014).  In Moore, the Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 ,4.16, 4.19 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In this case, prior to August 4, 2011, the Veteran was service-connected for PTSD at a 70 percent evaluation from January 21, 2009, and a 50 percent evaluation prior to that, tinnitus at a 10 percent evaluation, and hearing loss and hypertension at a noncompensable evalaution.  Thus the Veteran, for the period of this appeal between August 4, 2011, and January 21, 2009, met the schedular requirements for a grant of TDIU.  However, the fact that the Veteran meets the schedular requirements is not enough.  The Veteran must also be found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The evidence of records shows that the Veteran last worked in August 1994 as a heavy equipment operator.  Records show that he sustained a significant back injury on the job in August 1994, and was found by an August 1998 Social Security decision to be disabled due to that back disability as of August 1994.  The Veteran holds a GED certificate, and has held prior jobs as a pulpwood hauler, a security guard, and a construction worker.

The Board finds that the evidence of record establishes that the Veteran was, in light of his educational and occupational attainments, for the period from January 21, 2009, to August 4, 2011, rendered unable to obtain or retain substantially gainful employment due to his service-connected disabilities, most specifically his service connected PTSD.  The competent lay and medical evidence of record amply demonstrates that his PTSD, while not precluding every possible form of employment, severely limited his ability to function in a work environment during that period.

The Board specifically finds probative the report of the Veteran's March 2009 VA examination with addendum opinion.  At that time, it was noted that the Veteran's psychosocial functioning had further declined since his last VA examination, and he had become more socially isolated.  He noted that the Veteran's psychiatric condition/symptoms including anger, irritability, feeling distracted, and difficulty with concentration, caused impairment in employment functioning.  The examiner specifically indicated that the Veteran had severe impairment in social and industrial functioning.  The Board finds this to be sufficient evidence to find that the Veteran was unemployable during that period for VA purposes.

The examiner also stated, as was stated in a May 2010 general examination, that the Veteran's PTSD would not preclude employment in a structured environment.  While the Board has considered this, it does not find the fact that there is conceivably some structured employment in which the Veteran could conceivably be employed, to preclude a finding of individual unemployability.  As noted above, the test is whether a particular job is realistically within the physical and mental capabilities of the claimant, and the Board finds, with the Veteran's significant psychiatric disabilities, and work and educational history, it is simply unlikely that he would have been able to maintain substantially gainful employment during this period.

Based upon a review of all of the evidence, and for reasons articulated above, the Board finds the evidence demonstrates that the Veteran's service connected disabilities, and particularly his service connected PTSD, were of such severity as of January 21, 2009, to preclude his participation in all forms of substantially gainful employment for which he is qualified.  Entitlement to a TDIU from January 21, 2009, is therefore warranted.

ORDER

A total disability rating due to individual unemployability resulting from service-connected disability (TDIU), from January 21, 2009, to August 3, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

There remains a portion of the appeal period for which the Veteran has yet to be granted TDIU; therefore, this portion of the claim is still in appellate status.

This appeal was initiated on May 1, 2008.  For the period from May 1, 2008, to January 21, 2009, the Veteran was rated as 50 percent disabled for PTSD, 10 percent for tinnitus, and 0 percent for hearing loss and tinnitus.  These disabilities, during this period, combine to less than the 70 percent rating required for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2014). Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

However, the Board may not assign an extraschedular rating in the first instance, as the authority for doing so is vested in the Director of the Compensation Service.  See 38 C.F.R. § 4.16(b) (2014); 79 Fed. Reg. 2099 (Jan. 13, 2014); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996). 

Reviewing the evidence of record shows that the Veteran had a VA examination in June 2008.  At that time, the Veteran was found to have significant problems with psychiatric symptoms, to include problems with mood, auditory "misperceptions", memory problems, anxiety, and a variety of other symptoms.  The Veteran was assessed with a GAF of 50, indicative of serious symptoms.

While the examiner does not preclude any possible means of employment, his examination does show that the Veteran's PTSD disability significantly impairs his employability.

Since there is probative evidence of record that the Veteran may have been unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, specifically PTSD, for the period  May 1, 2008, to January 21, 2009, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must submit the Veteran's claim for TDIU to the Director of Compensation for consideration whether to grant a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

2. Thereafter, if the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


